Exhibit SETTLEMENT AGREEMENT SETTLEMENT AGREEMENT, dated the 18th day of December, 2008 (this “Agreement”), by and among SED International Holdings, Inc., a Georgia corporation (the “Company”), Jean Diamond, an individual shareholder of the Company (“Mrs. Diamond”), and each of the entities and natural persons listed on Schedule A hereto (such entities and natural persons, collectively, the “North & Webster Group” and each, individually, a “member” of the North & Webster Group) (each of the Company, Mrs. Diamond and the North & Webster Group, a “Party” to this Agreement, and collectively, the “Parties”). WHEREAS, North & Webster Value Opportunities Fund, LP (“NW Fund”) duly submitted a nomination letter to the Company on August 12, 2008 nominating J.K.
